Citation Nr: 0029560	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-15 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased evaluation for keloid scar of 
the left ear, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to August 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO continued the 
30 percent evaluation for the keloid scar of the left ear and 
denied entitlement to service connection for residuals of a 
head injury, migraine headaches, bilateral hearing loss, and 
tinnitus.

The veteran has continued the appeal only as to the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, and entitlement to an increased evaluation for 
keloid scar of the left ear.  Thus, the issue of entitlement 
to service connection for residuals of a head injury, to 
include migraine headaches, is not considered part of the 
current appellate review.  See Hearing Transcript, pages 2, 
4.  

In May 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge via a 
videoconference with the RO.  A transcript has been 
associated with the claims file.

The veteran has submitted additional evidence since the 
statement of the case; however, he has waived initial 
consideration by the RO.  Accordingly, the Board may proceed 
with appellate review of the veteran's claims.  38 C.F.R. § 
20.1304(c) (2000).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran has submitted evidence from a medical 
professional relating a diagnosis of tinnitus to service.

2.  Keloid scar of the left ear is manifested by significant 
distortion of the appearance of the lower half of the left 
ear and tenderness.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  The criteria for a separate 10 percent evaluation based 
on tenderness of the keloid scar of the left ear have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804 (2000).

3.  The criteria for an evaluation in excess of 30 percent 
based on disfigurement of the keloid scar of the left ear 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.118, Diagnostic Codes 7800 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records establish that in January 1983, the 
veteran had his left ear caught in a car door, where a 
segment of his ear was avulsed off.  The avulsed segment was 
resewn to the ear but had severe necrosis.  He subsequently 
underwent an operation to recreate a helix of the left ear, 
but there were complications, and further procedures were 
aborted.  The veteran developed a very large painful keloid 
scar, which was noted to be extremely sensitive to any 
pressure or touching and involved nearly the entire left ear.

In a December 1988 rating decision, the RO granted 
entitlement to service connection for keloid scar of the left 
ear and assigned a 30 percent evaluation, effective March 25, 
1988, under Diagnostic Code 7800.

A May 1990 private medical record shows the veteran sought to 
have the keloid behind his left ear removed.  He also sought 
to have a reconstruction of the pinna.  The examiner noted 
that this option would be explored.

A May 1993 private medical record shows the veteran underwent 
an external beam radiation to his left posterior keloid.

A December 1993 private medical record shows the veteran had 
had the keloid removed three to four months prior.  He had 
come back to have the sutures removed, but it was shown that 
his wound had not healed, so he was asked to come back after 
the wound had healed.  At this time, the sutures were 
removed.  The examiner noted a cyst had formed in that area, 
which was removed.  

An October 1994 private medical record shows a large keloid 
had formed on the left side of the head involving the pinna 
of the left ear.

A February 1995 private medical record shows the veteran 
underwent a scar excision with revision.

In July 1998, the veteran submitted a claim for entitlement 
to an increased evaluation for keloid scar of the left ear.  

A September 1998 VA examination report shows the veteran 
reported he had been in an automobile accident in January 
1983.  He stated he suffered, among other injuries, a 
laceration of the left ear with a loss of tissue.  The 
veteran stated he had surgical repair done and that he had 
some drainage from the scar.  He noted he had seven or eight 
surgical procedures on the left ear in an effort to 
reconstruct it.

Physical examination revealed a scar at the posterior aspect 
of the pinna of the left ear, which involved the lower 
portion of the left ear and the portion of the ear canal and 
the skin behind the ear.  The scar was noted to be seven 
centimeters long and was a multiplex scar.  The examiner 
stated there was minimal tenderness on the scar.  There was 
no adherence of the scar, and there was no ulceration or 
breakdown of the skin.  The examiner stated the scar was 
somewhat elevated, and not depressed.

The examiner stated there was some underlying tissue loss 
about the ear and the lower portion of the left ear.  There 
was no inflammation or edema found, but the examiner noted 
there was some keloid formation in the ear and about the ear.  
The color of the scar compared to the normal areas was 
"significantly unchanged."  The examiner stated there was 
moderate disfigurement in that the lower portion of the left 
ear, which was distorted.  He noted there was no limitation 
of function.

The diagnoses entered were laceration of the lower portion of 
the left ear, secondary to a motor vehicle accident; multiple 
surgical procedures including skin grafts, cartilage 
transplant, in an attempt to reconstruct the ear; and 
significant distortion of the appearance of the lower half of 
the left ear as a result of the injury and failure to 
reconstruct a satisfactory ear, following multiple surgical 
procedures.  Color photographs have been associated with the 
record.  

A September 1998 VA audiological evaluation shows the veteran 
stated he had a moderately loud high-pitch ringing in his 
left ear, which occurred two to three times a day for a few 
seconds at a time.  He indicated the tinnitus did not pose 
problems for him, but was something he had been aware of for 
the past several years.  The examiner did not enter a 
diagnosis of tinnitus.

In May 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  There, he 
testified he had gotten his left ear pierced and severed by a 
car door.  The veteran stated attempts had been made to 
reattach it, but that it had been, in part, unsuccessful.  He 
stated he had had itching and swelling on the keloid and 
ringing of the ears.  The veteran noted he had undergone six 
or seven surgeries on his left ear, to include removal of the 
keloid, with the last surgery being in 1995.  As to tinnitus, 
the veteran stated he did not have tinnitus prior to entering 
service.  He described the tinnitus as high pitched.

A May 2000 private medical record shows the veteran was seen 
complaining of tinnitus.  The examiner stated the veteran had 
undergone extensive work-up to include a magnetic resonance 
imaging (MRI).  He stated it was his contention that, based 
upon physical examination and past medical history, the 
veteran's tinnitus was related to the motor vehicle accident 
in service, which had caused an external ear deformity.

Criteria

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall include 
requesting information as described in section 5106 of this 
title.  The Secretary shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  The Secretary may decide a claim without 
providing assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub. L. No. 106-398, § 
1611 (2000) (to be codified at 38 U.S.C.A. § 5107(a)).   

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Evaluation

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  

Under Diagnostic Code 7800, a noncompensable evaluation is 
warranted for disfiguring scars of the head, face or neck.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2000).  A 10 percent 
evaluation is assigned for moderate, disfiguring scars of the 
head, face or neck.  Id.  A 30 percent evaluation is 
warranted for severe disfiguring scars, especially if they 
produce a marked and unsightly deformity of the eyelids, lips 
or auricles.  Id.  A 50 percent evaluation is warranted when 
the scars are complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant disfigurement 
bilaterally.  Id.

When in addition to tissue loss and cicatrization there is 
marked discoloration, color contrast, or the like, the 50 
percent evaluation under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  Id. at Note.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted for central office rating, with several unretouched 
photographs.  Id.

Diagnostic Code 7803 provides that scars which are manifested 
as superficial, poorly nourished, with repeated ulceration 
will be assigned a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2000).  Diagnostic Code 7804 provides 
that scars which are manifested as superficial, tender, and 
painful on objective demonstration will be assigned a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2000).  Diagnostic Code 7805 provides that scars will be 
rated on limitation of function of part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2000).

As stated above, when all the evidence is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert, 1 Vet. App. 49. 

Analysis

I.  Service Connection

The veteran is seeking service connection for tinnitus.  He 
states that he has developed tinnitus as a result of noise 
exposure in service.

After having carefully reviewed the evidence of record, the 
Board finds that service connection for tinnitus is 
warranted.

The veteran has brought forth competent evidence from a 
medical professional that he has tinnitus as a result of the 
motor vehicle accident he had while in service in January 
1983.  Specifically, in the May 2000 private medical record, 
the examiner stated, "It is my contention that based on the 
physical exam and his past medical history that his . . . 
tinnitus [is] not related to noise exposure but rather to a 
motor vehicle accident that happened in 1983 causing an 
external ear deformity."

The Board notes that there is no competent evidence that 
refutes the private examiner's finding that tinnitus is due 
to service.  Accordingly, service connection for tinnitus is 
granted.

Although the RO appears to have decided this issue on the 
basis that the veteran's claim was not well grounded and the 
Board has decided this issue differently, that is, on the 
merits, there is no prejudice to the veteran since a full 
grant of the benefit sought has resulted.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  


II.  Increased Evaluation

The veteran claims he warrants an evaluation in excess of 
30 percent for his service-connected keloid scar of the left 
ear.  He states that a 50 percent evaluation is warranted, as 
the keloid scar is more disfiguring than the 30 percent 
evaluation contemplates.

The Board finds that the RO has fulfilled its duty to assist 
in affording the veteran an examination in September 1998 to 
determine the current level of severity of the veteran's 
service-connected keloid scar of the left ear.  See Floyd D. 
Spence National Defense Authorization Act for FY 2001, Pub. 
L. No. 106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§ 5107(a)).   

Additionally, the Board notes that all relevant facts have 
been properly developed to their full extent.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  The Board is unaware of any additional 
evidence, VA or non-VA, which has not already been requested 
and/or obtained in connection with the current appeal.  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a separate 10 percent 
evaluation for the service-connected keloid scar of the left 
ear based on tenderness.  When examined in September 1998, 
the examiner stated the veteran had tenderness on the keloid 
scar.  As stated above, a scar which is manifested as 
superficial, tender, and painful on objective demonstration 
will be assigned a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Accordingly, a separate 10 percent 
evaluation is granted.

The Board notes that separate compensable evaluations under 
Diagnostic Codes 7803 and 7805 would not be warranted.  In 
the September 1998 VA examination report, the examiner noted 
that there was no ulceration of the keloid and that the 
keloid did not limit the part affected.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7805.

The Board further notes that the grant of a separate 
evaluation for a tender scar does not create an overlapping 
with the symptomatology related to the disfigurement of the 
keloid scar of the left ear, and thus does not violate the 
rule against pyramiding.  Esteban v. Brown, 6 Vet. App. 259, 
262 (1994) (disfigurement of a scar and a painful scar are 
distinct and separate symptomatology); see 38 C.F.R. § 4.14 
(2000).

As to an evaluation in excess of 30 percent for keloid scar 
of the left ear based on the disfigurement of the scar, after 
having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation.  When examined in September 1998, the 
examiner stated there was "moderate disfigurement" in that 
the lower portion of the left ear was distorted.  When 
entering a diagnosis, the examiner stated the veteran had 
"[s]ignificant distortion of the appearance of the lower 
half of the left ear."  Pictures of the veteran's left ear 
have been associated with the claims file.  The veteran's 
private physician has not commented on the disfigurement of 
the veteran's keloid scar of the left ear.  Based on the 
evidence before the Board, it finds that the 30 percent 
evaluation is appropriate.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7800.  The 30 percent evaluation contemplates a severe 
disfigurement.  Id.

The Board does not find that the veteran's service-connected 
keloid scar of the left ear warrants a 50 percent evaluation 
under Diagnostic Code 7800.  The 50 percent evaluation 
contemplates a complete or exceptionally repugnant deformity 
of one side of the face.  See id.  The Board does not find 
that the examiner's reporting of a moderate disfigurement and 
significant distortion are equivalent of a complete or 
exceptionally repugnant deformity.  See id.  Accordingly, an 
evaluation in excess of 30 percent is not warranted.

Additionally, the Board notes that an evaluation in excess of 
30 percent based upon marked discoloration, color contrast, 
or the like is not warranted.  See id. at Note.  When 
examined in September 1998, the examiner stated the color of 
the scar compared to the normal areas was "significantly 
unchanged."  There has been no finding in the medical 
records that the keloid scar of the left ear has marked 
discoloration, color contrast, or the like to warrant a 
higher evaluation.  See id.

Finally, the Board finds that the VA examiner's findings of 
moderate disfigurement and significant distortion do not 
equate a finding of the "most repugnant, disfiguring" scar 
for submission for a central office rating.  See id.

The veteran is competent to report his symptoms.  He has 
asserted that his service-connected keloid scar of the left 
ear is "more than moderately disfiguring due to multiple 
surgeries and radiation treatment."  The Board notes that 
the 30 percent evaluation under Diagnostic Code 7800 
contemplates a severely disfiguring scar on the face, head, 
or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  
Regardless, to the extent the veteran has asserted that he 
warrants an evaluation in excess of 30 percent for the keloid 
scar of the left ear, he was correct, and the Board has 
granted him a separate 10 percent evaluation based on the 
keloid scar being tender.  However, to the extent that he has 
stated he warrants an evaluation in excess of 30 percent 
based on disfigurement, the medical findings do not support a 
higher evaluation, for the reasons stated above.  See 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for the keloid scar of the 
left ear based on tenderness or in excess of 30 percent for 
the keloid scar of the left ear based on the disfigurement.  
Gilbert, 1 Vet. App. at 53.

The Board notes it does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2000) is in order.  During the pendency of this 
appeal, the RO declined to refer the veteran's case for an 
extraschedular rating (see statement of the case dated in 
July 1999).  The Schedule for Rating Disabilities will be 
used for evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the 30 percent 
evaluation based on disfigurement of the keloid scar and the 
10 percent evaluation based upon tenderness of the keloid 
scar are clearly contemplated in the Schedule and that the 
veteran's service-connected disability is not exceptional nor 
unusual.  In the September 1998 examination report, the 
examiner made a finding that the veteran's service-connected 
keloid scar of the left ear did not limit its function.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the United States 
Court of Appeals for Veterans Claims (Court) clarified that 
it did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such conclusion on its own.  See also 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.




ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to a separate 10 percent evaluation based on 
tenderness for keloid scar of the left ear is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for 
keloid scar of the left ear is denied.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss disability.  When he underwent a VA audiological 
evaluation, he did not meet the requirements of 38 C.F.R. 
§ 3.385 (2000).  That regulation states the following: 

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

Id.

An October 1999 private audiological evaluation establishes 
that in the left ear, the veteran has some pure tone 
thresholds between 25 and 30 decibels.  These are reported on 
a chart, and the examiner did not indicate the exact number.  
The veteran's speech recognition at that time was 92 percent 
in the left ear.  The examiner stated the veteran's hearing 
in the right ear was within normal limits and that the left 
ear had mild hearing loss.

In the May 2000 private medical record, the examiner stated 
the veteran had mild conductive hearing loss which was due to 
the motor vehicle accident in service.

The last VA audiological evaluation was conducted in 
September 1998.  The Board finds that the October 1999 and 
May 2000 private medical records have established a 
possibility that the veteran's hearing has worsened since 
September 1998.  Thus, it is possible that the veteran's 
hearing loss may now meet the requirements of 38 C.F.R. 
§ 3.385.  Therefore, the Board finds that in compliance with 
the duty to assist, the veteran should be provided with a VA 
audiological evaluation, as it may substantiate entitlement 
to the benefits sought.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should advise the veteran that 
he has the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran should be provided 
with release forms, and if he provides 
written release, the RO should assist him 
in obtaining all outstanding medical 
records pertinent to hearing loss for 
association with the claims file.  The RO 
should, in any case, ensure that any 
pertinent records of VA treatment are 
associated with the claims file.

2.  The RO should schedule the veteran 
for a VA audiological evaluation.  The 
examiner is asked to state whether any 
hearing loss disability found is causally 
related to service.  The claims file must 
be made available for review prior to the 
examination.  The examiner is requested 
to provide a rationale for any opinion 
expressed, to include discussion of the 
significance, if any, that a private 
examiner has entered a diagnosis of 
conductive hearing loss in the left ear.

3.  The veteran is advised that his 
failure to report for the above-scheduled 
examinations may result in an adverse 
decision of his claim consistent with 38 
C.F.R. § 3.655 (2000).  After the 
development requested above has been 
completed, to the extent possible, the RO 
should review the record to ensure that 
such is adequate for appellate review.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  After 
any indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to service 
connection for bilateral hearing loss.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 11 -


